ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, and files its Recommendation upon the Petition for Reinstatement of Fred W. Garver, and recommends that he be reinstated to the practice of law.
And this Court, being duly advised, now finds that Commission's recommendation should be approved and the Petitioner should be reinstated.
*929IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that the Petitioner, Fred W. Garver, is hereby reinstated as an attorney of the Bar of this Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner's suspension.
All Justices concur.